Citation Nr: 0713904	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asbestos related 
respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in January 2004, and a substantive 
appeal was received in February 2004.   

The March 2003 rating decision that is the subject of this 
appeal also granted an increased rating for the veteran's low 
back disability; denied service connection for decompensated 
strabismus resulting in diplopia (claimed as eye/vision 
problems); and denied service connection for a skin disorder 
associated with Agent Orange exposure.  The veteran stated in 
his February 2004 substantive appeal that the VA failed to 
address the issues of service connection for prostatitis and 
a vision problem, as well as information pertaining to the 
veteran's spine (in regards to his increased rating claim).  
The Board notes that the veteran's notice of disagreement was 
limited to the issue of asbestosis.  As such, the statement 
of the case focused solely upon that issue.  

The RO construed the veteran's February 2004 VA Form 9 as a 
notice of disagreement as to his vision disability and it 
issued a May 2005 statement of the case (the veteran has not 
filed a substantive appeal on this issue).  The RO also 
accepted the VA Form 9 as a claim for service connection for 
prostatitis; and it issued a September 2005 rating decision.  
The veteran has not filed a notice of disagreement with 
respect to this issue.  As such, the only issue for which an 
appeal has been perfected is the issue of service connection 
for asbestosis.    

The veteran presented testimony at a Board hearing in March 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder. 




REMAND

The Board regrets delay in appellate review, but after 
reviewing the claims file it appears that medical 
clarification is necessary.  

The veteran argues that asbestosis was medically diagnosed at 
a private facility, Geisinger Medical Clinic, in May 2002.  A 
report from that facility is of record. 

The veteran underwent VA examination in January 2006.  The 
examiner acknowledged the veteran's claim that asbestosis was 
diagnosed at a medical facility in May 2002, the but the 
examiner stated that he was unable to find the report of any 
May 2002 examination in the claims file.  Moreover, although 
x-rays conducted in connection with the January 2006 
examination were interpreted as showing no acute process, the 
x-ray report does seem to list chronic obstructive pulmonary 
disease among the examination impressions.  

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Board views the medical evidence now of record as 
inadequate to allow for appellate review of the underlying 
question of whether or not the veteran suffers from chronic 
asbestos-related respiratory disease.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA respiratory examination to ascertain 
whether or not he currently suffers from 
asbestos-related respiratory disability 
related to his service.  It is imperative 
that the claims file be made available to 
the examiner for review.  Special tests, 
including x-rays and pulmonary function 
tests, deemed medically advisable should 
be accomplished.  All current chronic 
respiratory disorders should be clearly 
reported. 

      As to each current chronic 
respiratory disorder diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is causally related to 
service, to include asbestos exposure 
during service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for asbestos-related 
respiratory disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


